LANDRY, Judge
(concurring in part and dissenting in part).
For the reasons set forth in my dissenting opinion rendered in State of Louisiana through the Department of Highways v. Frank Jones, Number 5271 on the docket of this Court, (138 So.2d 466), I most respectfully dissent from that portion of the majority opinion awarding defendant landowner recovery as damages of the sum of $400.00 each paid the expert witnesses Seago and Amiss in preparation for giving their testimony herein. Such items of recovery, in my opinion, should be assessed as costs.